Case 1:18-cv-01761-MSK-NYW Document 112-7 Filed 11/24/19 USDC Colorado Page 1 of 1

    
   

Home: (303)641-1277 Work: (720)904-3740 Cell: (303)641-1277

 

Hide System Notes =e

Lead ID: 35248 5a780ade097574b7e 189af4o0abb (Dealer.com) A
Lead Sender: Dealer.com service =E Pricer - Dealer.Gom Website
Lead Date: 2018-03-17T 18:13: 10-00:00
Interested in 2015 Mitsubishi Gutlander SUV SE
Stock # 181145AL
Vin: JASAD3A33F 2013522
Transmission; CVT
Exterior Color: Labrador Black Pearl
Interior Color: Black
Odometer: 50,536
Price: 12990
Options:

**BLUETOOTH**

*==7POD/USB ADAPTER **
=2yp 3==
PLUSH START ENGINE**
3rd row seats: split-bench
4-Wheel Disc Brakes
6 Speakers
6.466 Axle Ratio
ABS brakes
AM/FM radia
Air Conditioning
Alloy wheels
Auto High-beam Headlights
Automatic temperature control
Black Roof Rails
Brake assist
Bumpers: body-color
CD player
Driver door bin

    

13/17/18 (12d4P iInternetLead

 

 

 

XML Source: A
